Citation Nr: 1721012	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for esophagitis with Mallory Weiss syndrome and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an acquaintance


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1972 to September 1979.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the RO that, in pertinent part, denied disability ratings in excess of 40 percent for service-connected generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine; and in excess of 10 percent for service-connected esophagitis with Mallory Weiss syndrome and hiatal hernia.  The Veteran timely appealed.

In April 2015, the Veteran and an acquaintance testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In November 2015, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The Board acknowledges that the issues of entitlement to service connection for a bilateral hearing loss disability; for tinnitus; for a cervical spine disability; for nerve damage of the right lower extremity; for residual scar of posterior neck; for residual scar of low back; for sleep apnea; for radiating pain of right arm and hand; for radiating pain of left arm; and for post-operative residuals of left rotator cuff tear, have been perfected but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. Throughout the rating period, generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine have been manifested by no more than definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; ankylosis, severe impairment of health with weight loss and anemia, or severely incapacitating exacerbations occurring four or more times a year are not shown.

2. Throughout the rating period, generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine have not been productive of chronic residuals for any specific joint or joints involved.  

3.  Throughout the rating period, the Veteran's esophagitis with Mallory Weiss syndrome and hiatal hernia has been manifested primarily by persistently recurrent epigastric distress with regurgitation and pyrosis accompanied by substernal or arm pain, that is productive of considerable impairment of health; material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health are not demonstrated. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009 (2016).

2.  Throughout the rating period, the criteria for a 30 percent, but no higher, disability rating for esophagitis with Mallory Weiss syndrome and hiatal hernia are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a July 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of increased ratings, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of joint pain and acid reflux.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

A.  Generalized Arthralgias of the Shoulders, Elbows,
Knees, Hands, Thumbs, and Lumbar Spine

In this case, service connection has been established for generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine.  The RO currently assigned a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5009, pertaining to other types of arthritis.  

Pursuant to Diagnostic Code 5009, other types of arthritis should be rated under Diagnostic Code 5002 as rheumatoid arthritis; and provides that the disability may be rated as an active process or on the basis of chronic residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2016).

For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year. A 60 percent evaluation is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent evaluation is assignable when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2016).

If rated based on chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the rating should be under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation is to be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note (2016).  

Here, the Veteran filed a claim for an increased rating in June 2006.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Factual Background

Historically, the Veteran developed arthralgias in the joints during active service.  He was evaluated and treated symptomatically.  X-rays taken of all affected joints and spine during active service were normal and without evidence of degenerative changes.  Following his discharge from active service, the Veteran reportedly experienced flare-ups of arthralgias which progressively worsened with time and age.  VA records show an assessment of chronic arthralgia in August 2004.

VA examination of the joints in January 2007 revealed the right shoulder was without deformity, erythema, or edema, and was nontender to palpation.  Ranges of motion were tested actively, passively, and against resistance and were normal.  There was no limitation of motion due to pain, weakness, fatigue, or incoordination following repetitive use testing.  Examination of the left shoulder had identical findings.
  
Examination of the right elbow in January 2007 was without joint effusion, erythema, or edema, and was nontender to palpation.  Ranges of motion were tested actively, passively, and against resistance and were normal.  There was no limitation of motion due to pain, weakness, fatigue, or incoordination following repetitive use testing.  Examination of the left elbow had identical findings.

Examination of the right knee in January 2007 was without joint effusion, erythema, or edema, and was nontender to palpation.  Ranges of motion were tested actively, passively, and against resistance and were normal.  There was no limitation of motion due to pain, weakness, fatigue, or incoordination following repetitive use testing.  Examination of the left knee had identical findings.

Examination of the right hand and thumb in January 2007 was without deformity, erythema, or edema, and was nontender to palpation.  Ranges of motion of the metacarpal joints, proximal interphalangeal joints, distal interphalangeal joints, and thumb were tested actively, passively, and against resistance and were normal.  There was no limitation of motion due to pain, weakness, fatigue, or incoordination following repetitive use testing.  All four fingers can touch the transverse palmar crease and oppose the thumb.  Strength, fine motor function, and dexterity were intact.  Examination of the left hand and thumb had identical findings.

Examination of the lumbar spine in January 2007 revealed a well-healed surgical incisional scar that was nontender.  Forward flexion was limited to 70 degrees by pain, and extension was limited to 20 degrees by pain.  Lateral bending and rotation to each side were intact and nonpainful to 30 degrees. There was no additional limitation of motion due to pain, weakness, fatigue, or incoordination following repetitive use testing.  Straight leg raising test was positive on the right reproducing sciatica, and negative on the left.  Neurological examination of the lower extremities revealed normal sensation except on the lateral aspect of the right foot where it was diminished.  Motor examination was normal with the exception of a right foot drop with 2+/5 ankle dorsiflexion and extensor hallucis longus.  Deep tendon reflexes were 2+ and symmetric at the patella, 1+ at the left Achilles, and absent at the right Achilles.

X-rays taken of all affected joints were normal.  The January 2007 examiner indicated that the Veteran recently developed degenerative disc disease of the lumbar spine, status-post ruptured disk in 2006; and opined that the limitation of motion of the lumbar spine was most likely related to the degenerative disc disease, and less likely related to his generalized arthralgia disability.

The report of a June 2007 VA examination reveals that the Veteran presented with complaints of bilateral first metatarsophalangeal joint pain, left greater than right, and sharp pain along the posterior left medial malleolus to the arch.  Records show that the symptoms started in 1988, secondary to trauma with fixation, tarsal tunnel release in 1986, and four "phenal and alcohol" procedures for ingrown nail.  The Veteran also complained of a stabbing pain in the first interspace of the right foot with severe numbness of both legs and feet.  The examiner noted that the Veteran had a L4-L5 old vertebral fracture repair in 2007 and was hospitalized for four months.  Assessments were right bunion deformity and left status-post first metatarsophalangeal joint symptoms secondary to post-traumatic arthritis with chronic pain and paraesthesia. 

Private records, dated in February 2009, show that the Veteran's symptoms from joint pain included recurring pain, stiffness, inflammation, swelling, motion limitation, restriction, weakness, and fatigue.  Records show that the Veteran was unable to seek relief of flare-ups through the use of medications, which caused negative reactions to his esophagus condition.

Also, in February 2009, the Veteran reported extreme pain in both shoulders when lifting his arms above 45 degrees.  He also reported having sudden onset of pain in his elbows, which affected his ability to drive.  In addition, the Veteran reported having limitation of motion in his left thumb; and that he had impaled his left hand on a screw and required major surgery to his hand. 

Private records, dated in March 2009, show that the Veteran reported a several-month history of increasing shoulder discomfort.  He reported that he broke or dislocated his shoulder many years ago, and it has never been right.  He reportedly experienced excruciating pain in the shoulder when lifting.  Following examination, assessments were status-post cervical fusion and probable residual shoulder disease.

MRI scans conducted in November 2009 revealed tenderness of the outer aspect of right elbow and increased pain with grip; and tenderness of the outer aspect of the right shoulder and the right acromioclavicular joint, and painful decreased range of motion of right arm and shoulder.  Diagnoses included degenerative arthritis of right acromioclavicular joint; lateral epicondylitis of right elbow; probably some tendonitis of right shoulder; status history of status-post cervical diskectomy in 1998; status-post cervical fusion in March 2006; L4-L5 discectomy in September 2006 and in March 2007; and degenerative joint disease/chronic arthralgia. 
 
X-rays of the Veteran's feet in May 2010 revealed normal bony alignment, good joint space, and no acute fractures.  There was spurring and degenerative changes noted of the first metatarsophalangeal joint, bilaterally.  The assessment was right hallux rigidus with possible double crush syndrome due to his L4-L5 bulging disk.

Private records, dated in March 2012, show an assessment of bilateral shoulder, left greater than right, rotator cuff tendinitis, biceps pathology, and shoulder impingement.

Private records, dated in May 2012, show that the Veteran was being treated for bilateral shoulder pain, which was a chronic injury since a helicopter crash during active service in Vietnam.  The Veteran had undergone a recent left shoulder procedure in April 2012, and was still undergoing physical therapy.

The report of a January 2016 VA examination reflects that the Veteran underwent additional surgery in June 2010, which resolved the right radicular pain and numbness completely; and the Veteran demonstrated excellent ranges of motion of the lumbar spine, and a normal gait.  Ranges of motion of the lumbar spine were to 80 degrees on flexion, to 15 degrees on extension, and to 20 degrees on lateral bending and rotation to each side.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The January 2016 examiner noted that the Veteran occasionally used forearm crutches to take the weight off of his feet, and not for his back condition.  Diagnoses in January 2016 included degenerative arthritis of the thoracolumbar spine; and degenerative disc disease of the thoracolumbar spine with right radiculopathy and resolved post-operative.  The January 2016 examiner found insufficient objective evidence for a diagnosis of radiculopathy.

Examination of the Veteran's knees in January 2016 revealed that the ranges of motion were abnormal or outside of normal range; however, the examiner found the variance to be normal for the Veteran based on his age and body habitus.  Pain on ranges of motion of the knees did not result in additional functional loss.  Again, the forearm crutches were used to take the weight off of the Veteran's feet, and not for his knee condition.

A VA physician reviewed the Veteran's medical records in January 2016, and noted diagnoses of shoulder impingement syndrome bilaterally, acromioclavicular joint osteoarthritis bilaterally, rotator cuff tear on the left, and bicep tendon synovitis on the left.  The Veteran reported no flare-ups of the shoulder or arm, although he did report pain in both shoulders with reduced ranges of motion.  Flexion of the right shoulder was to 120 degrees, and flexion of the left shoulder was to 130 degrees.  The VA physician noted that pain was noted on flexion and abduction, but the pain did not result in functional loss on repetitive use testing.  Although arthroscopic surgery in April 2012 had improved the ranges of motion of the left shoulder, residuals still included stiffness, pain at flexion at 120 degrees, and pain at abduction at 110 degrees.  The Veteran had difficulty working with his arms above his head, or lifting objects above his head.

A VA physician reviewed the Veteran's medical records in January 2016, and noted a diagnosis of lateral epicondylitis of both elbows.  The Veteran recently reported that the frequency of the elbows locking had decreased significantly, and now occurred approximately two or three times a year.  X-rays taken of the elbows over the years have been normal.  Ranges of motion of each elbow were normal.  The Veteran did not report flare-ups of the elbow or forearm, and there was no functional loss after repetitive use testing.  There was objective evidence of tenderness to palpation over the lateral epicondyle.  X-rays taken in January 2016 revealed a tiny left olecranon spur, and were otherwise negative.

Active Process 

In this case, the medical evidence fails to show that constitutional manifestations associated with active joint involvement were totally incapacitating at any time during the rating period to warrant a 100 percent disability rating on the basis of an active process.  Nor does the medical evidence show severe impairment of health with weight loss and anemia due to generalized arthralgias; or severely incapacitating exacerbations occurring four or more times a year, or a lesser number over prolonged periods, to warrant a disability rating in excess of 40 percent under Diagnostic Code 5002.  

There is no indication of severe impairment of health, or severely incapacitating exacerbations as required for an increased rating based on an active process. 
Consequently, the Veteran's generalized arthralgias of each joint are evaluated based on chronic residuals.

Chronic Residuals

In this regard, the medical evidence fails to show any ankylosis, as the Veteran is able to move all joints.  Hence, increased disability ratings are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 (shoulder), 5205 (elbow), 5256 (knee), 5216 or 5220 (multiple digits/hand), 5224 (thumb), or 5235 to 5243 (lumbar spine) pertaining to ankylosis.

Shoulders 

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is 90 degrees.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of each arm limited to shoulder level.  Here, flexion of each arm was to 180 degrees in January 2007; right arm flexion was limited to 120 degrees in January 2016, and left arm flexion was limited to 130 degrees in January 2016.  There is no indication that motion of each of the Veteran's arms was limited to shoulder level to warrant a 20 percent disability rating based on chronic residuals of generalized arthralgias of the shoulders throughout the rating period.  While the Veteran reportedly experienced extreme pain when moving both arms above 45 degrees, there have been no changes in ranges of motion or additional functional loss following repetitive-use testing.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Based on strict adherence to the rating criteria, a 20 percent rating under Diagnostic Code 5201 for chronic residuals of generalized arthralgias of the shoulders is not warranted.

Elbows

Full flexion of the elbow is from zero to 145 degrees. 38 C.F.R. § 4.71, Plate I. 

A compensable level of limitation of motion exists where flexion of the forearm is limited to 100 degrees or less, or where extension of the forearm is limited to 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2016).

None of the findings during the rating period support the assignment of a compensable disability rating under any applicable diagnostic code for limited motion of either elbow.  Ranges of motion of the elbows have been normal.  No functional loss has been demonstrated. Consequently, a compensable rating for chronic residuals of generalized arthralgias of the elbows is not warranted.

Knees

Pursuant to Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is warranted for flexion of the knee limited to 60 degrees.  A 10 percent disability rating requires flexion limited to 45 degrees.  A 20 percent disability rating requires flexion limited to 30 degrees.  Although flexion of each knee in this case represents some limitation of motion (see 38 C.F.R. § 4.71, Plate II), it does not represent the extent warranted either for a noncompensable rating or for a 10 percent disability rating under Diagnostic Code 5260 for each knee, based on strict adherence to the rating criteria.      

Pursuant to Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is warranted for extension of the knee limited to 5 degrees.  A 10 percent disability rating requires extension limited to 10 degrees.  A 20 percent disability rating requires extension limited to 15 degrees.  Extension of each knee in this case has been to 0 degrees.  No limitation of extension is demonstrated during the rating period.  Based on strict adherence to the rating schedule, neither a noncompensable rating nor a 10 percent disability rating is warranted under Diagnostic Code 5261.

Hands

Pursuant to Diagnostic Code 5229, a 0 percent (noncompensable) disability rating is warranted for the index finger or long finger where there is limitation of motion with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees. A 10 percent disability rating is provided for the index finger or long finger where there is limitation of motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016).

Pursuant to Diagnostic Code 5230, any limitation of motion of either the ring finger or little finger is noncompensable. 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).

The evidence does not reveal any limitation of motion or deformity of the joints of the fingers or hands during the rating period, as a result of generalized arthralgias.  The Veteran reportedly suffered a traumatic injury to his left hand in March 2008, and then required surgery.  No examiner has associated residuals of the traumatic left hand injury with the service-connected disability.  Based on strict adherence to the rating schedule, neither a noncompensable rating nor a 10 percent disability rating is warranted under Diagnostic Code 5229 or 5230.

Thumbs

Pursuant to Diagnostic Code 5228, a 0 percent (noncompensable) disability rating is warranted for limitation of motion of either thumb if there is a gap of less than one inch, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is warranted for limitation of motion of either thumb if there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion of either thumb if there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Although the Veteran reported painful motion of the right thumb and some limitation of motion of his left thumb, such does not represent the extent warranted either for a noncompensable rating or for a 10 percent disability rating under Diagnostic Code 5228, based on strict adherence to the rating criteria.      

Lumbar Spine

Pursuant to Diagnostic Code 5242, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

Although there is some limitation of motion of the lumbar spine, the January 2007 examiner attributed such limitation of motion to the more recent development of degenerative disc disease of the lumbar spine, status-post ruptured disk in 2006.  As such, a disability rating under Diagnostic Code 5242 as chronic residuals of generalized arthralgias of the lumbar spine is not warranted.

Additional Joint Pain

Likewise, the evidence reveals that the Veteran's complaints of bilateral first metatarsophalangeal joint pain have been attributed to other traumatic injuries or disabilities-namely, trauma with fixation, tarsal tunnel release in 1986, and four "phenal and alcohol" procedures for ingrown nail, as well as a right bunion deformity; and, as such, are not included in the evaluation for service-connected generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine.

Moreover, examiners considered the DeLuca factors and did not find evidence of increased pain, weakness, incoordination, or additional loss of motion on repetitive use of each joint.  In essence, the examiners found that the Veteran's generalized arthralgias of paired joints as symmetric; X-rays have not altered the disability ratings.  As shown above, the Veteran does not meet the criteria for compensable ratings based on strict adherence to the rating schedule under applicable diagnostic codes for limitation of motion of the shoulders, elbows, knees, hands, thumbs, and lumbar spine.

In this case, the overall evidence reflects that the service-connected generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine have not resulted in sufficient chronic residuals to warrant either compensable or noncompensable disability ratings under the appropriate diagnostic codes for the specific joint or joints involved.  While other forms of arthritis have been identified, with associated limitation of motion, those are not service-connected.

The Board has considered the Veteran's lay reports of pain.  Although he is competent to report such symptoms, the Board must compare the lay evidence to the objective medical evidence.  Again, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show that the disability met the criteria for increased ratings.  In other words, there is no basis for the Board to find that generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine are so disabling as to meet the criteria for a disability evaluation greater than 40 percent based on chronic residuals.  

The preponderance of the evidence, therefore, is against the assignment of an increased rating under Diagnostic Code 5002.

B.  Esophagitis with Mallory Weiss Syndrome and Hiatal Hernia

Service connection has been established for esophagitis with Mallory Weiss syndrome and hiatal hernia.  The RO has evaluated the Veteran's disability under Diagnostic Code 7399-7346 as 10 percent disabling based on evidence of symptomatic esophagitis.

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation. A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Alternatively, the Veteran's disability may be evaluated as gastritis under Diagnostic Code 7307.  A 10 percent evaluation is assigned for chronic hypertrophic gastritis, with small nodular lesions and symptoms.  A 30 percent evaluation is in order for multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, Diagnostic Code 7307.

Historically, the Veteran was treated for severe stomach problems during active service in 1976.  A gastrointestinal consultation recommended further evaluation and treatment of Mallory Weiss syndrome with esophagitis.  Records show that the Veteran's persistent heartburn had increased in severity.  An upper endoscopy in December 2005 showed a hiatal hernia.  A gastric emptying study in January 2006 was found to be normal.  

The Veteran filed a claim for an increased rating in June 2006.  The report of a February 2007 VA examination reveals that he had missed from eight-to-ten days from work in the past year due to gastroesophageal reflux disease.

Private records, dated in February 2009, reflect that the Veteran was treated by a private physician regularly from 2006 to 2008 for esophagitis-related pain; and that his present condition included chronic pain in the right shoulder and arm, recurring chest pains, tightness in the chest, and waking in the night from acid reflux into his mouth.  The private physician noted that the Veteran was dependent on the regular use of medication for his esophagitis; and that without that medication, he experienced severe reflux and pain and bleeding within one-to-three days.  

An upper endoscopy conducted in November 2009 revealed erosions in the lower esophagus, and that biopsies were taken. The results of an upper gastrointestinal panendoscopy with placement of a Bravo capsule in February 2011 were felt as consistent with severe gastroesophageal reflux.  A March 2011 esophageal manometry demonstrated a lower esophageal sphincter pressure of 11.8 mmHg (normal is 15 to 40 mmHg).  A barium swallowing study in August 2013 was normal.

During a January 2016 VA examination, the Veteran reported that he regularly took medications.  He reported no weight loss, gastrointestinal bleeding, or esophageal dysphasia.  He reported significant reflux symptoms and submitted a record of the number of times from July 2013 to January 2016 that his reflux had interrupted his sleep or his ability to function normally.  Since September 2015, the Veteran has slept in a hospital bed at home approximately three-to-five nights per week.  Over the past month, he reported six episodes of either chest pain or regurgitation at night, described as very discomforting; and reported 15 times of being awakened at night.  To date, the Veteran has decided not to proceed with surgery.

Current signs and symptoms of esophageal conditions in January 2016 included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, arm pain, four or more recurrences of sleep disturbance per year, and four or more episodes of vomiting per year.  His current weight was 206 pounds.

Diagnoses in January 2016 included gastroesophageal reflux disease and hiatal hernia.  The examiner noted that the Veteran's gastroesophageal reflux disease caused sleep disturbance, which caused fatigue the next day.  The examiner also noted that the Veteran did not have dysphagia or difficulty swallowing related to the gastroesophageal reflux disease.

VA records, dated in July 2016, show that the Veteran was having frequent symptoms of acid reflux, despite taking medication; and that he had lost approximately fifteen pounds over the last six weeks.

In February 2017, the Veteran reported that his treating physician found the amount of the Veteran's weight loss as unusual and concerning.

Here, throughout the rating period, the evidence shows that the level of severity of symptoms of gastroesophageal reflux disease approximates considerable impairment of health.  While the Veteran does have persistently recurrent reflux with varying accounts of pyrosis, regurgitation, substernal pain, arm pain, and sleep disturbance, his treating physician informed the Veteran as to the severity of his symptoms-which, without medications, would cause pain and bleeding within one-to-three days.  The evidence also shows erosions in the abdomen, and substernal and arm pain, as well as recent concerns over unexplained weight loss.  In this regard, the combination of symptoms, throughout the rating period, warrants a 30 percent, but no higher, disability rating under Diagnostic Code 7346.

There is no evidence of hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health, to warrant a disability rating in excess of 30 percent at any time. The evidence does not reflect severe hemorrhages, or large ulcerated or eroded areas.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support a 30 percent, but no higher, disability evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

For the foregoing reasons, the evidence is in favor of a 30 percent, but no higher, disability rating for esophagitis with Mallory Weiss syndrome and hiatal hernia throughout the rating period.


ORDER

A disability rating in excess of 40 percent for generalized arthralgias of the shoulders, elbows, knees, hands, thumbs, and lumbar spine is denied.

A 30 percent, but no higher, disability rating for esophagitis with Mallory Weiss syndrome and hiatal hernia is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


